Citation Nr: 1212959	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected recurrent dislocation of the left shoulder with degenerative joint disease, prior to September 24, 2009.

2.  Entitlement to a rating in excess of 20 percent for service-connected recurrent dislocation of the left shoulder with degenerative joint disease, from September 24, 2009.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Prior to September 24, 2009, service-connected recurrent dislocation of the left shoulder with degenerative joint disease was manifested by limitation of motion to no less than shoulder level without constitutional evidence of current dislocation or instability, nonunion of the clavicle or scapula, ankylosis, or impairment of the humerus.

2.  From September 24, 2009, service-connected recurrent dislocation of the left shoulder with degenerative joint disease was manifested by limitation of motion to no less than 30 degrees from the side with no evidence of nonunion of the clavicle or scapula, ankylosis, or impairment of the humerus.


CONCLUSIONS OF LAW

1.  Prior to September 24, 2009, the criteria for a rating in excess of 10 percent have not been met for service-connected recurrent dislocation of the left shoulder with degenerative joint disease.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5203 (2011).

2.  From September 24, 2009, the criteria for a rating in excess of 20 percent have not been met for service-connected recurrent dislocation of the left shoulder with degenerative joint disease.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5203 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court of Appeals for Veterans Claims (Court), in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in May 2008, prior to the initial unfavorable AOJ decision issued in November 2008.  An additional letter was sent in June 2010.

The Board observes that the May 2008 letter advised the Veteran that he needed to show that his service-connected disability had gotten worse and of his and VA's obligations in providing evidence for consideration.  The letter also informed him of how to substantiate disability ratings and effective dates generally.  Therefore, the Board finds that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of his increased rating claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's VA medical records and the reports of September 2008, May 2009, July 2009, and November 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  He has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of his claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file, and, in fact, the November 2010 VA examiner explicitly addressed the consistency of his findings with the clinical results noted in treatment records.  Thus, the Board does not find any of the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and that additional effort to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected left shoulder disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  

The Veteran's service-connected recurrent dislocation of the left shoulder with degenerative joint disease has been evaluated as 10 percent disabling, prior to September 24, 2009, and as 20 percent disabling from that point forward.  The ratings are assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5203.  

The ratings for the upper extremities are, in part, based on whether the extremity in question is the dominant or nondominant arm.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Only one hand shall be considered dominant.  VA examination results reflect that the Veteran is right-handed, thus the rating percentages for the minor arm are for application. 

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5003, degenerative arthritis, substantiated by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Diagnostic Code 5201 provides for a 30 percent evaluation for the minor arm when motion is limited to 25 degrees from the side.  A 20 percent evaluation is assigned for limitation of motion of the minor arm when motion is only possible to the shoulder level or to midway between the side and shoulder level.  Id.  A rating in excess of 30 percent is only available for the major arm.  

Under Diagnostic Code 5203, pertaining to impairment of the clavicle or scapula, for the minor side, dislocation warrants a 20 percent evaluation, nonunion with loose movement warrants a 20 percent evaluation, nonunion without loose movement warrants a 10 percent evaluation, and malunion warrants a 10 percent evaluation.  The disability can also be rated on impairment of function of a contiguous joint.  Id.

The relevant evidence of record includes the reports of September 2008, May 2009, July 2009, and November 2010 VA examinations, as well as multiple VA treatment records dated through April 2011.

An April 2008 VA orthopedic consult states that abduction was to 150 degrees with pain from 80 to 120 degrees.  Forward flexion was to 160 degrees, and internal and external rotation were to 40 degrees each.  The physician said that the degenerative joint disease was secondary to old instability which was not really present at that time.  

At VA examination in September 2008, range of motion was flexion to 105 degrees and abduction to 100 degrees.  External rotation was to 30 degrees, and internal rotation was to 45 degrees.  Pain limited motion beyond those measurements.  Strength was 3/5 throughout. 

In July 2009, both flexion and abduction were to 130 degrees.  External and internal rotation were to 60 degrees.  Discomfort occurred with flexion over 100 degrees; however, movement occurred with greater ease after repetition.  There was no additional loss of range of motion, weakness, fatigue, or instability with repetition.  Strength was 5/5 except for abduction which was 4+/5.  Sensory examination was normal.

A September 2009 VA treatment record reveals active range of motion to 82 degrees flexion, 55 degrees abduction, external rotation to 31 degrees.  Internal rotation was not provided in degrees.  Further motion was limited by pain.  Strength was at most 3+/5.  

In November 2010, passive range of motion was to 75 degrees with pain occurring at 50 degrees.  There was also instability with forward flexion, as well as pronation.  Abduction was to 65 degrees with severe pain starting at 50 degrees.  External and internal rotation was limited to 30 degrees.  There were no changes with repetition.  The examiner equated the impairment with the level of impairment noted in September 2009.  

A January 2011 physical therapy record revealed flexion to 40 degrees, abduction to 60 degrees, and internal rotation to 40 degrees.  The Veteran was unable to complete external rotation.  

A February 2011 endocrinology note reports tender deltoids but active motion to almost full elevation.  A February 2011 physical therapy note reports flexion and abduction to approximately 30 degrees as limited by the Veteran; however, the therapist stated that the Veteran's presentation in clinic did not correlate with someone independent with activities of daily living.  The Veteran is noted to live alone and to have some difficulty with donning and doffing shirts and jackets, but no other limitations in performing daily activities.   

Based on the above evidence, the Board determines that no increase in rating is warranted at any time during the appeal period.  Prior to September 24, 2009, even with consideration of pain, the Veteran's range of motion was overall to not less than shoulder level.  Although an April 2008 VA treatment record reports that pain began at 80 degrees abduction, total abduction was to 120 degrees and flexion was to 160 degrees.  Further, until September 2009, there was no other report of flexion or abduction to shoulder level or less.  Therefore, the Board finds that the one measurement to only 80 degrees abduction without pain is not representative of the Veteran's functionality prior to September 24, 2009.  

Additionally, there was no nonunion of the clavicle and scapula.  The last dislocation the Veteran reported had occurred a year prior to September 2008, and there were no constitutional symptoms of dislocation.  An orthopedic treatment note also states that instability was no longer present.  In light of these facts, the Board concludes that a rating in excess of 10 percent for the service-connected left shoulder disability was not warranted prior to September 24, 2009. 

For the period, subsequent to September 24, 2009, the Board observes that a 20 percent rating is the maximum available for the minor arm pursuant to the criteria of Diagnostic Code 5203.  A rating in excess of 20 percent is available only for limitation of motion to 25 degrees from the side under Diagnostic Code 5201.  Even with consideration of the effects of pain, the least range of motion demonstrated was to approximately 30 degrees, as noted by a physical therapist in February 2011.  All other measurements exceeded 30 degrees.  Further, the Board contemplates the aforementioned 30 degree measurement only to afford all benefit of the doubt to the Veteran as there is no indication that the measurement was taken using a goniometer and the physical therapist at that time questioned the accuracy of the clinical picture presented.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, a rating in excess of 20 percent is not appropriate for limitation of motion of the arm.

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, absent ankylosis or impairment of the humerus, ratings under Diagnostic Codes 5200 or 5202 are not applicable.  Also, a March 2011 EMG revealed normal motor and sensory conductions, so there is no clinical evidence of neurological impairment related to the service-connected disability.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected left shoulder disability to support consideration of alternate rating codes.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert at 53.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims for increased ratings for his service-connected recurrent dislocation of the left shoulder with degenerative joint disease.  Therefore, the claims must be denied.
 
Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected recurrent dislocation of the left shoulder with degenerative joint disease presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms are well within those contemplated by the rating schedule.  Therefore, further consideration of an extra-schedular rating is not warranted in this case. 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU and the record shows that he is currently employed.  Therefore, the issue is not raised by the record, and further consideration is not warranted.  


ORDER

A rating in excess of 10 percent for service-connected recurrent dislocation of the left shoulder with degenerative joint disease prior to September 24, 2009, is denied.

A rating in excess of 20 percent for service-connected recurrent dislocation of the left shoulder with degenerative joint disease from September 24, 2009, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


